 

Case 2:21-cr-20068-PDB-APP ECF No. 18, PagelD.41 Filed 02/03/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintiff,

Case:2:21-cr-20068
Vv. Judge: Borman, Paul D.
Mu: Patti, Anthony P.
Filed: 02-03-2021 At 01:42 PM
D-1 Karamjit Sidhu, INDI USA V KARAMJIT SIDHU (LG)

Z1 ULS.C. § 841(a)(1)
Defendant.

INDICTMENT

THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute a Controlled
Substance

D-1 Karamjit Sidhu-

On or about September 19, 2020, in the Eastern District of Michigan, and
elsewhere, defendant, Karamjit Sidhu, did knowingly and unlawfully possess with
the intent to distribute a controlled substance, to wit: a quantity of Cocaine, a
Schedule II Controlled Substance.

All in violation of Title 21, United States Code, Section 841(a)(1) and

841(b)(1)(C).
 

 

Case 2:21-cr-20068-PDB-APP ECF No. 18, PagelD.42 Filed 02/03/21 Page 2 of 4

FORFEITURE ALLEGATION

1. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides

notice to the defendants of its intention to seek forfeiture of all proceeds, direct or

indirect, or property traceable thereto, all property that facilitated the commission

of the violations alleged, or property traceable thereto, and all property involved in,

or property traceable thereto, of the violations set for in this Indictment.

2. Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third party;
Has been placed beyond the jurisdiction of the Court;

Has been substantially diminished in value; or

Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).
Ne
Case 2:21-cr-20068-PDB-APP ECF No. 18, PagelD.43 Filed 02/03/21 Page 3 of 4

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

JULIE BECK
Chief, Drug Task Force

s/Robert J. White
ROBERT J. WHITE
Assistant United States Attorney

 

Dated: February 3, 2021

 
 

Case 2:21-cr-20068-PDB-APP ECF No. 18, PagelD.44 Filed 02/03/21 Page 4 of 4

 

 

Case:2:21-cr-20068
United States District Court ani Judge: Borman, Paul D.
Eastern District of Michigan Criminal Case Cov MJ: Patti, Anthony P.

Filed: 02-03-2021 At 01:42 PM

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accu INDI USA V KARAMJIT SIDHU (LG)

 

| €pmpanion Case Information = ——_—_—_—=| Companion Case Number:
This may be a companion case based on LCrR 57.10(b)(4)': 18-cr-20652 — Hon. Gerswhin A. Drain

Yes. Can provide more detail if necessary. AUSA’s Initials: 47 CY

Case Title: USA v. Karamjit Sidhu

 

 

 

 

 

 

County where offense occurred: Wayne
Offense Type: Felony

Indictment -- based upon prior complaint [Case number: 20-mj-30394]

-$liperseding Case Information

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

February 3, 2021 a - 22 + CL (RAY Lo

Date obert J.|White
Assistant United States attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
Robert.White@usdoj.gov
(313) 226-9620
Bar #: IL 6304282

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
